Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed August 12, 2022. Claims 1-2, 6, 9-12, 16, and 19-20 have been amended. Claims 1-20 remain pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 12, 2022, with respect to 35 USC 103 have been fully considered and are persuasive.  Based on the amendments made to the claims, the rejection has been withdrawn and the claims are now in condition for allowance. However, the Double Patenting Rejection has been maintained because a Terminal Disclaimer has not been filed.

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 remain provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of patent no.10,778,755 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘659
1. A method comprising:




















accessing, by an edge compute orchestration system communicatively coupled with a set of edge compute nodes in a communication network, performance data aggregated by a particular edge compute node of the set of edge compute nodes, the performance data including: a performance metric for the particular edge compute node, the performance metric measured during a performance test, and geolocation data for a user equipment (UE) device communicatively coupled to the communication network, the geolocation data corresponding to the performance metric and representing a geolocation of the UE device during the performance test;

integrating, by the edge compute orchestration system, the performance data into a geolocation-indexed performance dataset representative of detected performance metrics, indexed by UE device geolocation, for the communication network; and

selecting, by the edge compute orchestration system based on the geolocation-indexed performance dataset, the particular edge compute node for performance of an edge compute task.
Patent No. ‘755
1. A method comprising:
receiving, by an edge compute orchestration system that is communicatively coupled with a set of edge compute nodes in a communication network, a performance test assignment request generated by a user equipment (UE) device communicatively coupled to the communication network; 
providing, by the edge compute orchestration system to the UE device in response to the performance test assignment request, a performance test assignment that assigns the UE device to perform a performance test to detect a performance metric for a particular edge compute node selected from the set of edge compute nodes; 

accessing, by the edge compute orchestration system subsequent to the providing of the performance test assignment, performance data aggregated by the particular edge compute node, the performance data including the performance metric and geolocation data corresponding to the performance metric and representative of a geolocation of the UE device during the performance of the performance test; and 




integrating, by the edge compute orchestration system, the accessed performance data into a geolocation-indexed performance dataset representative of detected performance metrics, indexed by geolocation, for the communication network.



Allowable Subject Matter
Claims 1-20 are allowed over available prior art, but remain rejected under Double Patenting.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        November 18, 2022